DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for the limitation “binder-free”, nor is there support for limitations on making the composition without the aid of a binder.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 12, 19-22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreizin et al. (US 2006/0053970).
	Regarding claims 1, 7, 12, 22 and 24
	Dreizin teaches the process of producing a nano-composite material made through arrested reactive milling of a powdered mixture of highly reactive combinations of metals, such as B—Ti,, to form micron-sized powders (paragraph 0006 and 0034). 
Dreizin does not use a binder in this process, so the resultant composition is both combined without and free of binder.
The average spacing is controlled by the amount of milling, which in turn tunes the exothermic formation reaction, and the combustion reaction is controlled through chemistry, and particle size.
As to the ignition and combustion properties are properties of the composition, and when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.

As the ternary element can be present at 0 %, it is optional and not required.
Regarding claims 25-26
None of the materials taught by Dreizin are pyrophoric. Whereas, self-life is a property of the composition, and since the reference reads directly on the claimed composition, it is also expected to have the same properties.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 11, 13-17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dreizin et al. (US 2006/0053970, hereafter Dreizin I), as applied to 
Regarding claims 2, 13 and 27
Although, Dreizin I does not disclose the sizes of the materials, Dreizin I does teach the production of micron sized powder. However, Dreizin II also discloses a composite energetic particle made by arrested reactive milling, and teaches that the composite energetic materials are preferably in powder form (i.e. particles), that most or all of the particles are 1 to 100 microns in diameter, and that most or all of the inclusions in the material are about 10 to 1,000 nanometers in diameter (paragraph 0014). It would have been prima facie Obvious to add to the teachings of Dreizin I, by using particles with a size as disclosed by Dreizin II. As such the average reactant spacing is expected to overlap with the claimed range, making the claimed average spacing obvious. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Additionally, as the milling process continues to average spacing decreases, however, at some point during the process the average spacing is expected to be met, even if only transitory.
Lastly, Dreizin I teaches controlling the destabilization of the composite (i.e. tuning and lowering the threshold of ignition) (abstract).
Regarding claims 3-4 and 15-17

Without any additional teaching the most obvious ratio is 1:1, which is within the claimed range, making this limitation obvious.
Regarding claims 11 and 14
Dreizin I teaches a nanocomposite powder, which would be expected to be within or overlapping the claimed particle size range. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.



Claims 5-6, 10, 15, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dreizin et al. (US 2006/0053970, hereafter Dreizin I), in view of Dreizin et al. (US 2010/0032064, hereafter Dreizin II), as applied to claims 1-4, 7-9, 11-17, 19-22 and 24-27  above, in view of Calsson et al. (USP 5,339,624).
Regarding claim 5 and 15

Regarding claims 6 and 23
Calsson teaches the use of silicides as the alloying material, which would include silicon and another element such as titanium, zirconium, and molybdenum, (column 3, lines 40-43). Therefore, it would have been obvious to add to the teachings of Dreizin I, by using silicon with one of these other metals with a reasonable expectation of success, as suggested by Calsson.
Regarding claims 10 and 18
It would be obvious to combine two or more of the metals meant to be combined with the silicon, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Response to arguments
	Applicants argue against the 112 rejection.


Applicants argue against the prior art rejections.
	Applicants argue that claims 1, 12 and 22 each recite “the average spacing and average composition of the two or more elemental or metallic alloy reactants are controlled so as to enable and tune an exothermic formation reaction that leads to an extensive combustion reaction of a product where the combustion reaction is controlled through use of chemistry and/or particle size and ignition to be dependent on reactant spacing and average composition, such that ignition and combustion properties of the composite particles are decoupled,” and that Dreizin does not disclose ignition based on reactant spacing or decoupling ignition and combustion properties. While this may be true these are properties of the composition, and the composition of the reference has an average spacing and average composition. Further, applicants have not argued as to how or why the composition of Dreizin would not read on the claimed composition. 
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734